Case 1:15-cv-07433-LAP Document 1218-25 Filed 07/15/21 Page 1 of 10


                  McCAWLEY DECLARATION




                   EXHIBIT 2
             (File Under Seal)
                    Case 1:15-cv-07433-LAP Document 1218-25 Filed 07/15/21 Page 2 of 10




                ,   ~;,-
                    No'IJ
                              Airoraft Malut
                              and Model
                                                          Alrcralt
                                                                           I.

                                                          ldonlllfcatloo Maik
                                                                                      Point. of Departure & Anlval

                                                                                      From                       To
                                                                                                                           Miles Alghl
                                                                                                                           Flown No.
                                                                                                                                          Rem•rD, Ptoooc1Ure1,
                                                                                                                                          M.aneuv•a, Ertdot'Samenta
                                                                                                                                                                                                     Numbar
                                                                                                                                                                                                     ol l.Jlndings
                                                                                                                                                                                                                     Alrcr•ft Categorv...

                                                                                                                                                                                                                     "
                                                                                                                                         :;I"~
                    \I        G \ ISC=t 6                 N   C(o'd.:r<G              C.M~                        ~8J:          114                                                                                      16
                                              \                                                                                          :I<2:1 ~s
                                                                                                                ·. 1~'3
                                                                                                                           ,
                    2.o           \I                             \\
                                                                                          PG-L                                  ~                                                                                         ?    '2.
                                                                                                                                         ~J BS 1       €.vi" JG~1 000'11 I Hst"\b\h
                    '2.. \        II                            \1                i~f>        ~~ · :-'-.                        [Jg,                                                                                     ?-    l..
                    2c.           \1                           ,,                     f>B"t .;Jf:j ~..,                         1-teln ~, f"IY'l'f Q."1.z:~~ ~?J~~~i;,                                                   ?..14
                                                                                      Tc6 .A ~ .
                                                                                                                                         ~r,,
                    '2.'\         h                             \l
                                                                                                                                rJ!S3           1 SaYo)£U-   UZJ)Ol.4-1 ~ ~:5

                     :,0
                    ()I_~
                                 II                             I•                    CM~ ~" '~aJ:
                                                                                      .....           ...   ,                   lgil
                                                                                                                                         :It..
                                                                                                                                                I
                                                                                                                                                    Sc;I)~   l),'tOOLG-
                                                                                                                                                                  .       .
                                                                                                                                                                                                     ,;,                  ' 3
                                                                                                                                                                                                                         ")_ t)

                                                                                                                 "T c::e
                                                                                              ,,,,~
                    ''-'),.       \I                            I•
                                                                                              k.>~                              '1ffS' IS~t Sr.4>»Z::-t        f3j:.'llDI.£                                              '? '2.
                       s          \\                            I I             ,,A

                                                                                        '""'
                                                                                          °"-
                                                                                                 ~ ·-
                                                                                                                 p '&"!"        1$1, -:re1 ~s                                                                            ..., ":t
                    ~~t           I•                            \•
                                                                                 ' t )~~                         '\t-B          101 ~J,~J"\~Si:i°~Do~~~~~JJ
                     4                ..                                ~


                                                                 ''......·~      ti 7~e.                         ?6t                     ::r<= / Se?'.\\llc Gt:o:ou.-
                                                                                                                                                                                                                         2. \

                                                                                                                                ·~ ';1 ll:.j f\ S I :io'I'i:)!l; ~,l.001..(,
                                                                                                                                                                                                                         ~~


                                                          ~ ·"""
                     ~                11
                                                                                      f>~!                       \E: e,        .1S"l                                                                                     2~
                                                              ....
                    \~                \l                 ~v                           '"ft.(3                    flB'f          "'fto ::r~, c.. fll\; nl<:-6art.~1 .r                                                    ~
                                                                                                                                                                                                                               c-    no       h11noQ.'.l
                                                  ._                                                                                                                                                                                                       -
                    l'o               \I                  -"- ~                       PB-r                       SAi:           1~ ~1Crf'I                                                            \ I     I          lo\   l>         -
                                       l ~"f,
                    '2\                                  ·~
                                                                \(                    srw                        LA'J'          1q~ Sf;,Gf'I\                                                         I   I   (          2 ()
                    '23          -~\.                J          \(
                                                                                      I Ai<                      I~~            '1'11 4~                                                                                 4- l.j
                    -is- {            \\ ,   .........           \.l              -Pll-~                         l16 t:         -,qi :s&-                                                                                2.    3
                    '2~
                    2..~
                              '-'II
                                                                 \(

                                                                \(
                                                                                  C-M~
                                                                                      t>(3 }::'                  C\\i\~
                                                                                                                 \l=6
                                                                                                                                1'i"1 .:re:,c"'-
                                                                                                                                8<1e ~ .J'b) (.,. ""
                                                                                                                                                                                                      L/1                '2.. c

                    31           II                             •(
                                                                                      \t:S{)                      ?.Cn:         ~\       :r~                                                                             2..' ~0
                    I certify that the statements made by me on this form are true.                                                                                            Pagolbtlll
                                                                                                                                                                                                   ' 4/ i..r   44 '1
                                                                                                                                                                                                    ~.,%-; (,"5$"0 I..
                    Pool's~~,~~~
                                                                                                                                                                               AmC<J•t Fo1ward

                                                                                                                                                                               Total   t~   Dat•    ~%<(\ C:,bo2. 'O
                                                                                 (}
CONFIDENTIAL
GIUFFRE007055
                                            Case 1:15-cv-07433-LAP Document 1218-25 Filed 07/15/21 Page 3 of 10




                I                    - - --                                                            - ·-                                                                       -
                                      AlraanMake             Aircraft                Polnls ol Departure & .Arrival   Miles Righi    Remarks, Procedures,                                          N"mbor          Alrcrart Category...
                           &                                                                                                                                                                                                                                   . ••and Cl.ass

                                                                                                                                                                                                                                                           sel.--.It
                                      and Model              ldenUflcallon Mark                                       Aown No.       Uaneuwera, En.d or•cmenta                                     ol Landing•.
                                                                                     From             To                                                                                                          lr:>ir~~rc:
                                                            NqoB:re                                                                 '"<"1-if)PJ~       l'{oJ»f"l-',IJ {ff:,;f...0.-qp
                           119:" &\15"16
                                    ,,                                               M\JY ·          l 'T~                 I:'\,,                                                       J9'<"UI(
                                                                                                                                                                                                       \/\                 9
                            .\~                                       \ l
                                                                                     \e0            . (J {?'):              gii     -:SG:-1 lf::L£ tJ' [')      {11\'R'JOL(c~f~~-:')               \/\               "1 7...
                           '2.. \          '       \
                                                                   "                  tier            ... '11"           - ~~       .:f~G· I" , \<.otJ }'.: ~ ~U)-"1'("
                                                                                                                                                                                                   'II                 \   -
                           2,                                 .    \l                :rA ,V            SAv              ' ~~     W6,C.M1 l<D(?J:/11 ftb>l'T1
                                                                                                                                                                                                                        l °I
                                                \\
                                                                                                                          \.I"""
                                                                                                                                                                                                   ' I\
                           'LL.                '   (
                                                                      \l
                                                                                    SAS::             'P0i::-.-' I'-. ~I ::rte /;M,                 f<;.Ol":l;::,.i   (Jt.fN'Yr
                                                                                                                                                                                                   I /I                :, 1::
                                                                                                      ,~~ ' "em. :re
                                                                                                                         ·~t:;16M
                           ><=;                \I                     I•
                                                                                     P6-r                                                                                                           I/                2. 3
                            ..,                \l                  If
                                                                                    \e.'8             ~~                   BB3                                                                     \j       I              b
                            ..,                ,,                  \(                (360         1··fJvO.                 0g_t.r ':le                                                             I/\                     13
                            ..,                 \(
                                                                  'l                 PV.O ~ ?(:.~                          ~s-      S"€                                                            1/1                  I·~
                             8                 I(                 11
                                                                                     CM\~,._       l De. rt                g:'"G(. :r~ ,    l-""J'll-", I       f-6f"l~u,: '
                                                                                                                                                                                                    1/1                    1
                            B                   \I                11
                                                                                     D.CF\..v         CM\>.J               Bal      -::5,(:;J :S-~rJ (.,l.L:o.r'tJl l\Ll\I" IJbl<:>\J<W'J,1'-
                                                                                                                                                                                                    \ /1                    ~
                            s                   \l
                                                                  '                ' ·e}ll~          \tE:()                88S      :I'~, (\l-~,-J        (Jqfl5 twV "\;'T 2-

                            q                  \(
                                                                       (

                                                                   \t ~ rr~ e, '                      6DS                  88Ci     ~
                                                                                                                                    f'i-0'.\.W OE:<l5):)oWJ:"T 2-                                      \7·1       eer\J J!l-IC:l"J
                                                                                                                                                                                                                         '            I If' L   UH LOIOCIOOS

                             q                  1<
                                                             .'   r'1''              ('bos           \c0                   990 KL'JUll.U --;o '\<:::B                                          , \/I                        s
                            \ 2-               \(
                                                           ~'1:J                    '\t:;B            9~1:                 gq\      ::re,   l.~vt"1~          fV\S:'OO t.~~f:>'lt.-
                                                                                                                                                                                                                       '2.3
                            \CO                ,, l"'             t it               rf.>r            \EB                  91'.\2 :)~ Gf'I\                                                         \/I               .'2. 3
                                                           ~ \(
                            'l.o          \I
                                                                                    \"66              {J(j c               3Cf.3 ::r£,G-~                                                           L/ 1               1 \
                           'Z.3            I\                      \\
                                                                                     P\3 i:           0E.O                 89li It;;/:S·f"I                                                        I   I)             '1   c,
                    .' j                                                              6~0
                    ; I    'Z.?            I'                         \    \
                                                                                                      Tc0                  l'Jf5 .:re:) & f'\                                                                              {,
                      ·r   I certify that the statements made by me on ttiis form are true.                                                                               Pogo Total               16/1<              2.fi (.,

                                     Signature~ auk! Q~                                                                                                                                            ~ b14b I
                                                                                                                                                                          Amount Folwatd


                           Pilol:s                                                                                                                                        Total to Date            s%~'b.jb1bCO 1
CONFIDENTIAL
GIUFFRE007059
                         Case 1:15-cv-07433-LAP Document 1218-25 Filed 07/15/21 Page 4 of 10




                         Aircraft Make
                         end Model
                                                 AlrC!BH
                                                 ldontlffcalion Mark
                                                                       I Points of Deparlure &
                                                                         Frum
                                                                                                 Arri val                     Aircraft Categorv...
                                                                                                                                                     -
                                                                                                                                                     ..• and Cla

                                                                                                                                                     ~
                                                            \ l
                                                            \t

                                                          I<
                                                      I l

                             \!
                                                      '     (
                            \I                        \I
                           II                         \\
                            H                         ,,,
                            I\                       1(




                 ~
                 j_                                                      _cp
                                                                         PPi:
                                                                       T):S··
                                                       \(               Pf3·i:
                                                       ((                6.wr<-
                                  ,.                       ll
                                                                         Tr'f.
                I 00r11fy that the s1atemenls made by me on ~ Is form are true.




                __j~?J01Ml~                                                                                 Antaunl R>rward

                                                                                                            Total t o Da t•
                                                                                                                                                     1_\ lb
                                                                                                                                                     '1.. \ \I
CONFIDENTIAL
GIUFFRE007061
                                                                                     Case 1:15-cv-07433-LAP Document 1218-25 Filed 07/15/21 Page 5 of 10




                                                                                                                                                                      y
                                                                                                                                                        4',~
                '          D!!l~, Alrcrott Mnke             l\ln:rnft                Points ol Deparlurt> & Arrival       Mffe• FllGhl
                                                                                                                                                    '
                                                                                                                                          R~ P~dure•,       '                                  Numbpr          Aircraft Cal•garr ...
                          19'.1_     end ,Model             ldMllfi<"tllon Marl<                                          Anwr1 No.       ~n~s:"l!IMlorsoments                                 of Lw1dlngs
                I'        OC:C-                                                      From             To                                 r .... '                                                             (fmpip~
                1         IL\ G' 15~ B N ci0<0'\~ Pe r                                               -r c::.0          1l>'i ~!it!/ c'.i'-i'Jf1e~:ftt1~vt 1 >~ "VfW"i \ J 1
                                                                                                                                        1
                                                                                                                                                                                                                   2..     J
                          \I    It        \\      'Tt::B                                               B.C.'"1      .,.\Cb"l~~{.f-e't°~~~~,~~~~~~J...                                                             2.     iS
                           l""1              1\                    \1                G C.\             (.){3 r: . "' ~~~J~JJl!fld'.,.l?"'i°'""e"''Oot..i'P 1~                                                             I
                I' ,     ~~·-p               't                   '1                 ()8 I            I 6 B '- / l\ts"l t&:J:...6::1~".!~G...'!::,J.~~~·1s~~"-.~f~;                           N<r                 'L 3                      r ·n NFIDENTIAL DR_000014
                                                                                                                                                                                                                                                                        11
                ,          s                 ,,                   ~t                \ce                sB-.r~ ,        ,tlo y:.,c.,....,E,, ~\'ro611L£- I/  '\:)OW                                                .3     8
                .          \o                ''                   .,.,               5A ~            A-~e~            -         \ebl     r.ll::1<::.t•\C:"l1 'PolJc,. 5'.~~..rrru;,.            L4'               'L 1
                           \3                ,,                  "4                  PGr              rre:e ~                   1oc..:i.:S~,<>M , <=:r                                         \/\                '2.. ~
                           \<&               I!                   "'                 'T~B,..-   ..~er                           lob~ :rlZ,l21, i rbMO-t..1:                                                        2-L\
                          ·2c           11                        ''                 P~r'-. ;trs--r                             )t>t.4   :r"=, <:""1 ~/:tw<::,., ·ocUt'/J      -~~, ~·»~        \/                 2- o
                          "25 1•                        -· ---- _'\                 ::cr:s-r- - :rNc.rv\-                       1~~~"'~J~~~~.~~~-.... _ \_/-1--                                                           '-1 -    -- -
                     "    '2:.> "                                 11l               'iNC.M            Tt:5                      \o1,1..:rc.:.,&f"\,<':i1i"'L1SC.                                \/                 4-"l
                           :,e> - i. . --                         H ·              - TeB · .. - ~~r:                --          \6b1...1&                     -                                 \/       i-        2.
                          ':>) I ,,                               \\                  p~ t'     ::f(1/{                         1~'0 .:.1e-                                                    \/I                         ~
                          '?> I         11                         \· ~              :r8)(       Ai> r-                         lol>~ :Sb j      cl..U;.N    SPoN~~                            \/ \                      e
                          ~      \      11                        I(                 Pr~f       .f.rB           r               1010     :re,   C:l.Ur-' WcNU:({..                              I/ I                     y
                     !
                     I
                          ~          --'I         - -- - _ \ \              --      -0~'):-q-t:O·--- ltf11 -'.!"l:,SOl'l-}}P::,.-~-t-P-O L€ _,_ _ _:_                                                              2. -y -             ·-   -
                            b            11                       11                \C:e>              P\3J:"                   \cm i:1"~~ ~l~:G1"~:,3~~1 (:!-v~, ~14-                          l JI              '.J.. (.
                           a-1         \,(                        \,\                {\f.l
                                                                                     I \.J   r         T c/_ 6                  lo"1'3 ~  G-M · i""'I Cl~
                                                                                                                                       Cu!-hil..~c/w        \~h'U,i.. ~""' f'$)tU.W,
                                                                                                                                                       VM1 ..... .,,~ ..;;... ,..,0'4 ~ O•G• ••H
                                                                                                                                                                                                      \/          2. 1'"'1'
                          \?-          I\                        \.\                \C.-,3            (->(?:.)'.:               lo1!( ~~~!"'i'fa..r:~_,:,~P~~~..                                    l/            2-C.
CONFIDENTIAL
GIUFFRE007068




                                                                                                                                                                                             ~                  ·3~      ICJ
                          I eert1Jy that Iha slaloments made by me on this torm are 11110.

                                             ~
                                                                                                                                                                           Paga rotat

                                                                                                                                                                                                ...
                                                                                                                                                                                             ,~· <::<..,~ \   io'l.S l"'J
                                                        Ch~ ~                                                                                                                                  ~;;~ 11~4 J'2
                                                                 .__                                                                                                       Amounl Forwllld

                          Pr<>ts$1gnature                                                                                                                                  TotelloDal@
                                                                                                            Case 1:15-cv-07433-LAP Document 1218-25 Filed 07/15/21 Page 6 of 10




                ~-~i1).9~t.--;:_~~k~~JP....~~;:._~:.:.:.~:-..~~.;,.,_..;_'"- l.l~,,-'- __,_1.-....4~l-lt1.· '~""' ,,...~:rl·-~-<!- ·'                                                   ,c~~
                                                                                                                                                                                       '-......
                             Dato,.,
                             19~ andModol
                                         I   Almrn~ Make                    Alrornlt
                                                                            toonllncnllcn Mork          I   Points or Departure & Arrival
                                                                                                                                                      I                       '
                                                                                                                                                          Ml!o• 1Flight ~~nl•rl<•,·Pl'Qltedures,                                    Nun1ber
                                                                                                                                                                                                                                    a!Landlngs
                                                                                                                                                                                                                                                 I   Aircraft C&tegorv...
                                                                                                                                                                                                                                                 ~-~~~--..~~~~.----~~~


                 :-~
                                                                                                                                                          flown No.      i<aneiN.·ra, Endorsamo nts
                              ~,,(.:\"
                                                                                                            From                        I To                          ~     -"     '                                                             (\i:iteL~~ I c,cf.J]t:;f!. I
                              ~  IG -1 l S°I B IT\l q o<ti.:s& It~(ly                                                                   I f>eo        I l\ffibL.'f~(\\'Jo..l DPr sw:: itc.-.z                                           I/,
                ,,,(1
                               6 I 11               11         I ee:;.o                                                                 I TE<3        ' "'' l\!6/f!fc::., ({jlp1J00\S\~fXl_<JL+v..u;,~Cll'{)                                                  -
                              q I                ll                               I{                    1·1<::.<:>                      I Q(.f:.) / L. .'' -1,~jC:,I <=-i", t'ID~M ~Q~Ll't'~                                       11/l                       11
                 ;'J         -5...__              11                              II                                                                                                                                                                                             ONFIDENTIAL DR_000023
                 1'1

                 :i           l'L                    11                            11                                                                                                                                               I/
                 ,,              5               \I                                II                                                                           1111 s~) Su\'\.\-!fG 6i:.OO!k                                                            2-    !
                              \ C\              ''                                 11                                                                           \   n J''-1 So?\~u e>..t,)()L<::                                    I/                   2
                  iI          7.:1               11                                i•                      'fr-::~t~     t/3cSo                                11   n.1 ::r"                                                       . \/ i                     (,
                 : z. 1                         "                                 11                        Beo ......__,,.\~(.)                               l\nt ;:sG.. 1 pu,,r> PE:«.S\\t:;..'J"I."1"1...                        \/i                      g
                 !)- .2:? __ _!~                          - -            ~ ... J.~                - - lt:::\3 -----                     -PB-r --- -             Ins       .:f6 i&r/\.,£"1rG'1-iYJJDoU(jJ               ~G\C. --     •r-- --1..13
                 ( .         "'~"               \I                                '1                        <?Br:                       I'\~                    \\lb rJc. pw.,.,,,,i-'C.:X:."t.S                                    \I\                  L '1;
                ·1j            1                ;,                                 ''                       \£::.&                        Pr3r                  \n1 ::rC-;                                                                               7- ~
                 I~            \o                q                                 II                       ~~-(                         \I'.:.()              l\n~ -~G                                                             '/                   'l- 5
                               \\.\              "                                "                       "\ l'::.0                      ·-r:i:.s-r            \\\'I      :rt,.1(;:."1,C..Li'IQ?.<:   \·\~'Vi:t...if"ltf~l"UJU:,    \/1.                 3 2.
                              15·· \1•                                             I•                    -rrs-r                          PG1'.                 \,49-sc:;;,.,c,rJ\,'-L~~'r\fl'l.<:<.L,<C.,-,r"f.,"11~1.j,            l/1            ·L.L\
                               ,~ ,             · ''                    I           \I                  IPG-t                           IC..M\\       I        / l1% \l ~G.,Gr''1&1'",U-Adl...(:\>,Pf'2.1.<L1ct11..!)1Jt.."l'.l. l \ l l         I 2-p
                               l6
                            ~(.)
                                         I       \i
                                                     11
                                                                       I          ll
                                                                                  1
                                                                                   '
                                                                                                        I'\G~
                                                                                                         Cf'!\\~-                       11~
                                                                                                                                         \r.S--(
                                                                                                                                                      I        ~\ ~1Gy\1~"1
                                                                                                                                                                    \~3:11=1uf"\,C.."),~
                                                                                                                                                                                               f{iAtJLOJ: S                         \
                                                                                                                                                                                                                                   I/ \
                                                                                                                                                                                                                                                         \
                                                                                                                                                                                                                                                       :'"3 ~
                                                                                                                                                                                                                                                              I~            11   I
                                I              Cl\')_\ 0                I tJC\o'~&N'if>0r::·1~\~<o--~0t: I I I                                                                                                                     l:;/3 I                \ 10
CONFIDENTIAL
GIUFFRE007077




                            I certify that the statements made by me on 1111• form are true.                                                                                                                  Page Total           I~/ n.-1 )l.j 11-1
                                                                                                                                                                                                                                   ~7,·"   Il'.\2'11 ll\
                                                                                                                                                                                                                                                                       ~"
                                                                                                                                                                                                              Amount Forward       b('ib


                             Pllct'•S'~·tuS~LJ cw~.J. ~l~                                                                                                                                                     Total lo Dale        ~flu ~-13u. Ii                     > 13
                                                                              Case 1:15-cv-07433-LAP Document 1218-25 Filed 07/15/21 Page 7 of 10




                                                                                                                                                                       ~
                .t-: .
                \' 1
                                                                                                                                               ~~,.,,
                                                                                                                                                      I
                                                                                                                                                              -- .                    -                              -~   .       .,.                      ..
                '1t~:      Data      Alrcran Mako    Alrcrati                Points ot Departure & Arrival         Miles ~           Re'l!"!.!!• ..,P"'
                                                                                                                                                     f'l>C<odureo,                                                  Number              Airr:raft Category••.
                                     and Model       ldenlllloBliorl Marl<                                         Flown No.       [.?~WF'•.l<iorsemerits                                                           of landings
                ir
                           11)£ 1
                           A ?fl                                             From              To                                                                                                                                       &«it'~f.VJ- GU:-LL-1!.. l ~&t- C'C.~l




                r
                ~~
                            II
                           1·'
                           I 7
                              ;1
                                     G- \\5l13 tJC\ o<6,SG_ Pf3t
                                     J...:>(,L-'<i
                           I IA- ?.J::;bl--1>
                                                     -~=:~'-"·::-tST~·

                                                      ~
                                                                             \7 Al\.~,
                                                                             PtAf.J
                                                                                               \E:B
                                                                                                    (-1 {1.\';J
                                                                                                P/A P
                                                                                               !~~.
                                                                                                                   ,
                                                                                                                  . I'-
                                                                                                                        \~\ ~.-tL::Ji1~~l~~ ;':.fi:.1~t-"-) 1fV' l>/V11A1
                                                                                                                    .. "' I~           ~-~{,'•' ~ •' i~:i•P!,'1.f
                                                                                                                                   ~ 6LC> ~
                                                                                                                        r;t.u; :rl-,c>,f'L-fliJ D.;.~~t>~[\2-, [ t'\11~
                                                                                                                                                                            I /·} -       1,\ 1 6-,   1,. .·
                                                                                                                                                                                                                    V1

                                                                                                                                                                                                                    'I I
                                                                                                                                                                                                                                             "3 i.2
                                                                                                                                                                                                                                                                        ·1

                                                                                                                                                                                                                                                                       I II \
                                                                                                                                                                                                                                                                             :<

                                                                                                                                                                                                                                                                        ( 6 NFIDENTIAL   DR_000028
                 ·''       I lo &\ \":?\'.\\?
                            \L. It... \ 1s"'l B
                            \(_            \(
                                                     t--) C{o4-;\&
                                                          \L

                                                           !{_
                                                                             '\ <2.-0
                                                                             ('A. \)
                                                                             e;as
                                                                                       y       ~ 05 " 1'
                                                                                                ~l:ta..
                                                                                                                  ·"'   12.U.
                                                                                                                        tU...1
                                                                                                                                   (.!('.; /<'.::~I

                                                                                                                                   .::r<.:.,&f
                                                                                                                                                      I /v\/>JL-ro.
                                                                                                                                                                                                ~ 1\11.~ 'i't
                                                                                                                                                                                                ~c
                                                                                                                                                                                                                     \/1
                                                                                                                                                                                                                     I   I\                  31
                                                                                                                                                                                                                                                  '1
                                                                                                                                                                                                                                                  5

                                                                                                                                   tJ'~) C. M 1C."1"
                 /; ...    2.o            ll                ~<                PG1...      rrr-~                         iU-'6                                                                                       \ Jl                    '? '-!
                 ~'        25            (L
                                                           "                 'Tt:.S.T , . ·<:"set                       1'2.lfi IICf.i.1J !=1~~ ':!If: ~l';~~~:i;>·'IJ.'i:.IJN-                                     £/1                      4 IC
                 !·        'LI           ll                I•                \ C::G '- ·/t1.;51                         k&         :S"'- 1 ')c.n>i·ik. l3.i:.otJlk1 11="'- '~ "Lu
                                                                                                                                                                                                                                              3 y
                           ""2."i        ,,                 \ L
                                                                              ·n:~         -   _ '\~0- -                1·U 1~~tJ::!~.,,tftJ-Bf                        ..,,., -1 c:~-        Ill:/ (,'Li,,,,~
                                                                                                                                                                                                                   ~n -                      ·~
                                                                                                                                                                                                                                                1
                 i·11      _.L-



                           I
                           1
                            l;)           !·


                                     '2-oloV.?
                                              \ I
                                                            ,,
                                                      .c;ob;rf\
                                                            II
                                                                              TL C>
                                                                             PR>r:;  P0t...
                                                                             rMP-U A- PBc:
                                                                                               1·'.j   1..              \,r·,·, .:, \ . :. r~·. ·~, .:;:>l\l~~c.~   i'-1~~~·;.~ ~\ i~ : ·r '" ··f ·> =:~· \
                                                                                                                                   ~:~::.1:: 7,.~r:ffJ~~e:;, -~::,~,.q"
                                                                                                                                    PP 1- fJll*P · 11-.r, M, tJ 1 ~                            ·•   v
                                                                                                                                                                                                               1

                                                                                                                                                                                                                      \;-···                 :1 3

                                                                                                                                                                                                                                                                       f
                                                                                                                                                                                                                                                                             '\
                                                                                                                                                                                                                                                                             ')
                       I                       ,,              II
                                                                              P0t... l'r"W                                          11...,·f1irnj.>'f,,,.rt~d               cp1. ~rr"'""'9                                                                                   ~
                           :L
                            ·.;..,             I•              Ir
                                                                             ff"? - LI\ 11~f13 r                                   H,     to   1 tt-19M-J,1n.:Jv~. v·•;:,-pe~.1                         -c. . : - 7111"115                                             \ ~)
                            ~                 1<               1(
                                                                             PGr:- '- Vl>.. ·Pr-1W                                 H ..,, I f Le l 1)
                                                                                                                                                                                                                                                                       I ·...i·
                           lQ_ &\1 5C\0 ~ ei;o~:re Pt\t                                         \?.it::o                1·z..P J~t.f X-.'.,~,~l..'!,~~A I W,~~~~\'I) JJ'(                                           I//                      2.   ~
                                                                                                                                    ~lj ~,~~~~0JlhJ...1~:>' j~ .)0Jl' frR.~'I.. ·~
                           lo            11               \I                 (:)G:o            \~P>                     \'l..~l\                                                                                                                  ~
                                                                                                                                             ( { 4~+t-1
                           ib        ·2C::G...,..-?, $00".S~ \)tv\P                            IPMP                                 t+ "fl                   t11U St'&·-f'w')
                                                                                                                                                                                                                                                                           5
                                                                                                                                                                                                                                                                     ,I
CONFIDENTIAL
GIUFFRE007082




                                                                                ..                                                                                              Pogo TOlal                               "k                2..6 fl                     \   4-
                                                                                                                                                                                                                   6 l"l'd
                                                                                                                                                                               AmolJTI\ "orwa!d                                          l c.\S3"i 0      ~!?>       Ll'll I
                                                            ~
                                                                                                                                                                                                                    ~· 6'>1.
                                                                                                                                                                                                                   C,'l..trl
                                                                                'VI..--                                                                                       - Total to bal•
                                                                                                                                                                                                                    $'C\ l '5      'I SoC\ 9              ~ h.       <;''1 .:.:
                                                                                Case 1:15-cv-07433-LAP Document 1218-25 Filed 07/15/21 Page 8 of 10




                                                                          Points of Departuru &: Arrival     Mlku;;   Fltc;.\
                                                                                                                                     - -
                                                                                                                                'Ro.~sf'l'ro~       urea.                                 Nuri>ar   Aircraft Category...
                                                                                                                                                                                                                                           ·1 ~
                                                                          Fro111          I To                                                                                                                     ,(.r.'O'.f-1H~:i '!'.f.:
                                                                                                                                                                                                                                                ;.,
                                                                                                                                                                                                                                                ;;
                '2..3                                                                                                                                                                                                                            ~




                26 1
                                                                                                                                                                                                                                       ~•
                       &--\\5q'6
                 2.P..
                   -- 1 \(\ l                   I '.\                   I---~..-- I ..-d~i~
                                                                            I      . _,   '£1',.,...::-i.~.
                                                                                               u 'J 5-r.~UU.IM,
                                                                                                 q- -    ,  ' . . '\P,Si: .,                                                     LV I I      /           ,~· 1:1           II       I C~NF.IDENTIAL           DR.;.,.000070
                ~.£
                  s               ,.                         \ \
                                                                                                                                                                                                                                                "\
                                                                                                                                                                                                                                                 .'!
                                                                                                                                                                                                                                              .,:::
                                                                                                                                                                                                                                               ~;?

                                   I    I                    \ l.
                                                                                                                                                                                                                                           . --~:1
                                   ,...         L           '\ L
                                                                                                                                                                                                                                               ..,~
                         e:i-121 -"3 \\.\-                                                                                                                                                                                                 -·r~
                                                                                                                                                                                                                                             .. ·!~...
                                  'l                   \l
                                                                                                                                                                                                                                                 ~ ~
                                 \(                     \(
                                                                                                                                                                                                                                                ~
                                  \l                    \(
                                                                                                                                                                                                                                                 \~

                                 \(                    \\                                                                                                                                                                                        ~
                                 \(                   'l                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                 ,,.~


                                   \I                  Il
                                                                                                                                                                                                                                                i
                                   \\                  \\                                                                                                                                                                                       ;~
                                       \\
                                                                                                                                                                                                                                              -~1
                                                       \,\
                                   \ \                 \l
                                                                       l(:!P O..          I -;:s{:Y_                                                                                                                                            ~-
                                                                                                                                                                                                                                                 '..t',.,"\


                                                                                                                                                                                                                                           ' ·ff
                                                                                          I f '3 c-                                                                                                                                  t·· '-"' ~
CONFIDENTIAL
GIUFFRE007124




                                       ~·               11\.           1. . c.-x._
                                                                                                   ..,                -- -                      I                               L-1"' '                                                       •.;<;
                                                                                                                                                                                                                                               l···l
                I certify lhBI lhe slatemerits made by me on 1hls form are true.                                                                            Page TQlal                                                                         hj
                                                                                                                                                                                                                                                  :~
                        o._.,_~ Ci/1 rt~-~ (1t:xl.t'-°--1/)
                                                                                                                                                            Amounl r--orwal'd                                                         ( .1

                '"'--                                                                                                                                       Tolal to Date                           r.j'\l!BIR                        r, ·');,~,
                                                                                                                                                                                                                                      l.              Ji,
                                                                                  Case 1:15-cv-07433-LAP Document 1218-25 Filed 07/15/21 Page 9 of 10




                                                                          F"""        I To                                                \~-t.J:C:.::f·'I'· _;;

                                                                          T"=B
                  \b              II                  \ I                fV\O\tv'
                \.?       '6-1'Ll,~IH- {Jqo~~                              PB'f.
                 \5                \1                  \I
                                                                          :n~\C-                                                                              cpNFIDENTIAL DR_000073
                Tu                 \\                      \(
                                                                          \~]
                -·2. \ &- I ~scm N'l09:r~                                f'6 r.:                                                                                   .;"
                ·X?J I      \ I     \ \
                                                                         TcG
                .:J~                                       \l
                                    \ \
                                                                          SA\-
                  2....             \ L                    1l             U7S                                                                                       "
                                                                                                                                                                   ~·~

                  L\                    \!                     l l
                                                                          Yr?                                                                                      ·~
                 L\                     1(                      \\
                                                                          AS<2                                                                                      \
                I\.                     \l                      \'       Pf.> r:
                                        1(                  \\          '"'(;:6)
                                                                           PBt:                                                                                    "·1

                                  I'                   \(                '.\)::SJ                                                                                   ··1
                                  \\                       \(
                                                                          98):                                                                                     ~ '

                                  \l                    1l               ::r f'
                                  \\                   "\. \             Lf=f'B
                                                       l                 LC:'f'P.r   I L'f'Pl1-
CONFIDENTIAL
GIUFFRE007127




                                  I \                      l

                I cerlity lhat the statements made by me on this form ere true.




                ~~-~·- -· -ce e~ <2rthAA.-. _                                                                                        -3.J]ill_ IfJ
                                                                                                                Amount Fa!Wllnl

                                                                                                                Tat1111t to Date     312'1_
                                                                                                                                         \\2.S          1•
                                                                      Case 1:15-cv-07433-LAP Document 1218-25 Filed 07/15/21 Page 10 of 10




                                             Alrcran                Points of Departure & Arrival
                                             ld911\ffloaUon Marl<
                                                                    r-rom          I To
                                             f\19c<'lSc              \6S

                                  ~ '~
                                                                     T1:6·
                                   I                   ll           'TC.-£
                                                                       -~             ..... --:-    .' b::AT l'~'l   - !'   " ( .. .   I                    · -   ·   1   ' ..   I          l .J       I I        I CQNFIDENTIAL DR_000081
                                  \\                \I              &n
                              I(                   II
                                                                    c. Y\JL-
                                  II                ~I
                                                                    e£:o
                              l2:F3lJr       Nc1u=o.:re ,:r . ..        '{"
                                                                                                                                                                                                                       ).,
                                                -·                                                                                                                                                                     _:,,
                              )I
                              -
                              H          J         \\




                              II         I          ll

                              \'         I             \    I

                              I    I               1)
CONFIDENTIAL
GIUFFRE007135




                                  \I     I         \)
                                                                                                                                           Page Total

                                                                                                                                                                                                   3
                                                                                                                                           Amount Forward
                                                                                                                                           1                          1eyA 1Rf-- 11                    r~1l..?...(\ 1· 1 L
                Pllol's   SiQnatute~ Q,\ ~d\ ~V">-                                                                                         TotAI tn 0Rtf~                            Cl<>.qa I~    '.l.. l, I, 'I LI
